DETAILED ACTION
	
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
The prior art of record, taken alone or in combination, fails to disclose or render obvious a part of the conductor pattern is located immediately above the one end of the waveguide, the dielectric substrate being interposed between the part of the conductor pattern and the one end of the waveguide, and the electrical opening is a loop pattern.
 	The closest relevant prior art of record, Hirota et al teach a waveguide microstrip line converter comprising a conductor pattern disposed on the dielectric substrate having a signal input at one end of the pattern and a slot formed in the ground conductor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Maruyama, Nakajima, Uemichi, Gomi, Nagayama and Shi are cited as of interested and illustrated a similar structure to a converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845